DOWDELL, C. J.
The appeal in this case is taken from the judgment of the court, dismissing the plaintiffs’ contest of the defendants’ claim of exemption.
The plaintiffs’ affidavit of contest is in the language of the statute. — Code 1907, § 1173. “The form of the issue on a contest is largely within the direction of the court, and not subject to demurrer, nor governed by the rules of formal pleading; and if broad enough to admit any legal evidence as to the validity or invalidity of the claim in whole or in part, on the grounds specified in the affidavit of contest, it is substantially sufficient.” — Beckert v. Whitlock, 83 Ala.. 123, 3 South. 515.
The affidavit in the present case tendered an issue and upon a specified ground of contest. It was sufficiently broad to admit evidence for and against the validity of the claim, even as to the matter of objection taken by the demurrer to the affidavit, which the court sustained. The court erred in sustaining the demurrer to the affidavit, and in' dismissing plaintiff’s contest, and in rendering judgment for the defendants.— See, also, Planters’ & Merchants’ Bank v. Willis, 5 Ala. 770.
For the above error indicated, the judgment will be reversed.
Reversed and remanded.
Anderson, Sayre, and Somerville, JJ., concur.